PER CURIAM.
We affirm the appellant’s convictions for possession of cocaine, possession of paraphernalia, and loitering and prowling. However, appellant was sentenced to concurrent five year probationary terms for all three charges. This was proper for possession of cocaine but improper for the other two charges because it was in excess of the statutory maximum. Green v. State, 392 So.2d 333 (Fla. 2d DCA 1981).
We, therefore, remand for correction of sentence as to the two misdemeanor charges. Otherwise, affirmed.
CAMPBELL, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.